11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Belinda Lonell Davis,                         * From the 29th District Court
                                                Of Palo Pinto County, Texas
                                                Trial Court No. 13414.

Vs. No. 11-15-00205-CR                        * September 30, 2015

The State of Texas,                           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.